Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney/Agent Christopher Dynowski, on 05/06/2022.

CLAIMS:
The application claims 1-8 are amended as follows:

Referring to claim 1: Please replace claim 1 as follows:
1. (currently amended) A method of feature extraction from a digital signal
comprising:
	providing a plurality of samples of the digital signal;
	performing a plurality of iterations of steps including:
a) segmenting the samples of the digital signal based on a grouping size to form a set of groupings each comprising a subset of the samples, wherein endpoints of each one of the groupings are spaced apart by the grouping size and the set of groupings collectively includes all of the samples; and 



b) applying a first operator, which is associated with a desired feature to be extracted, to the subsets of the samples plurality of representative values the set of groupings
wherein the first operator is adapted to correspond to the grouping size;
wherein the grouping size of each iteration is different; and
wherein, in step a) of at least one of the iterations, one of the endpoints of at least one of the groupings is intermediate the endpoints of another one of the groupings of the samples such that at least two of the groupings of the set of groupings overlap.



Referring to claim 2: Please replace claim 2 as follows:
2. (currently amended) The method of claim 1 wherein, in each iteration, the subset of the samples in each one of the groupings consists of the endpoints of the respective one of the groupings.

Referring to claim 3: Please replace claim 3 as follows:
3. (currently amended) The method of claim 1 wherein the grouping size of each subsequent one of the iterations is smaller thana preceding one of the iterations

Referring to claim 4: Please replace claim 4 as follows:
4. (currently amended) The method of claim 1 wherein the different grouping sizes of the iterations are related by a prescribed factor.

Referring to claim 5: Please replace claim 5 as follows:
5. (currently amended) The method of claim 1 further comprising a step of applying a second operator to the representative values formed using the first operator for the set of groupings of each grouping size so as to derive s, which are associated with the desired feature to be extracted, respectively for the differents.

Referring to claim 6: Please replace claim 6 as follows:
6. (currently amended) The method of claim 5 further comprising a step of applying a third operator to the compacted representative values formed using the second
operator for  the different grouping sizes so as to derive a further compacted representative value, which is associated with the desired feature to be extracted, for the samples.

Referring to claim 7: Please replace claim 7 as follows:
7. (currently amended) The method of claim 1 wherein the iterations are performed 

Referring to claim 8: Please replace claim 8 as follows:
8. (currently amended) The method of claim 1 wherein, in step b), the first operator is applied to each subset of adjacent ones of the groupings


Reasons for Allowance
The application claims 1-8 are allowed. The closest prior art of record, particularly Tran discloses a monitoring system for monitoring user activity with a user activity sensor to determine patterns of activity based on the user activity occurring over time, wherein the signal analysis takes place, the signals are received, segmented into subsets or groupings, feature extraction and sampling takes place with regards to the groupings. However specific aspects of segmenting the samples of the digital signal based on a grouping size, wherein endpoints of each one of the groupings are spaced apart by the grouping size, and iterative steps wherein the grouping size of each iteration is different and wherein one of the endpoints of at least one of the groupings is intermediate the endpoints of another one of the groupings of the samples such that at least two of the groupings of the set of groupings overlap, are not disclosed by Tran. Nakamura et al. discloses a method for feature extraction, wherein extraction of one or more target features suitable for use in an image recognition process of a feature with respect to image information from a plurality of features takes place. Moed et al. discloses extracting features of an identification object such as ID barcode, wherein the image segments or groups of pixels are sent to processors in arrays. Neither Nakamura nor Moed discloses applying a first operator, which is associated with a desired feature to be extracted, to the subsets of the samples to derive a plurality of representative values for the set of groupings, wherein the first operator is adapted to correspond to the grouping size; and iterative steps wherein the grouping size of each iteration is different and wherein one of the endpoints of at least one of the groupings is intermediate the endpoints of another one of the groupings of the samples such that at least two of the groupings of the set of groupings overlap.
These references and other cited prior art does not disclose, with respect to independent claims, the combination of limitations -"(A) providing a plurality of samples of the digital signal; performing a plurality of iterations of steps including: a) segmenting the samples of the digital signal based on a grouping size to form a set of groupings each comprising a subset of the samples, wherein endpoints of each one of the groupings are spaced apart by the grouping size and the set of groupings collectively includes all of the samples; and (B) step b) applying a first operator, which is associated with a desired feature to be extracted, to the subsets of the samples to derive a plurality of representative values for the set of groupings; wherein the first operator is adapted to correspond to the grouping size; wherein the grouping size of each iteration is different; and wherein, in step a) of at least one of the iterations, one of the endpoints of at least one of the groupings is intermediate the endpoints of another one of the groupings of the samples such that at least two of the groupings of the set of groupings overlap”, in the recited context. All of the dependent claims are allowed in view of their respective dependence from their parent independent claims that are allowed because of the reason stated above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH M JHAVERI whose telephone number is (571)270-7584.  The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY PWU can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433